38 U.S. 85 (1839)
13 Pet. 85
THE UNITED STATES, APPELLANTS,
vs.
ANDREW BURGEVIN, APPELLEE.
Supreme Court of United States.

The case was argued by Mr. Grundy, Attorney General of the *86 United States, and Mr. Dent for the appellants; and by Coxe for the appellee.
Mr. Justice WAYNE delivered the opinion of the Court.
This is an appeal from the Supreme Court of the Eastern District of Florida, confirming the right of the appellee to a tract of land under a concession or grant from the Governor of Florida, dated before the treaty of the 22d February, 1819, between the United States and Spain.
We think the concession or grant identical with that in Kingsley's case, in 12 Peters, 476; and that it is controlled by the principles laid down by the Court in that case. Kingsley's case was well considered by this Court  has been reconsidered maturely upon the argument of counsel made in the case before us  but we see no reason to modify or change, in any particular, what was then decided; or why this case should be taken out of the application of that case. The decree of the Superior Court of East Florida is therefore reversed.
This cause came on to be heard on the transcript of the record from the Superior Court for the district of East Florida, and was *87 argued by counsel. On consideration whereof, it is the opinion of this Court, that the petitioner having failed to fulfil the condition of the grant, that the said grant or concession is null and void; and that the said petitioner has no right or title to the land. Whereupon it is now here decreed and ordered, by this Court, that the decree of the said Superior Court in this cause be, and the same is hereby, reversed and annulled; and that this cause be, and the same is hereby, remanded to the said Superior Court, with directions to enter a decree in conformity to the opinion of this Court.